The infant plaintiff was severely injured by a police dog alleged to have been owned or harbored by defendant. The infant, with the permission of defendant’s son and aided by defendant’s chauffeur, was attempting to pet the dog at the time *736of the attack. Through her father, as guardian, she sued for damages, and her father, personally, sued to recover for resulting expenses. The jury found a verdict in favor of the infant plaintiff in the sum of $5,000, and in favor of the father in the sum of $3,500. The court set aside the verdict in favor of the infant on the ground of inadequacy, and directed that judgment be entered on the verdict in favor of the father. Defendant appeals from the judgment in favor of the father and from the order setting aside the verdict in favor of the infant. The judgment and the order are unanimously affirmed, with costs. Present—■ Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.